AO 98 (Rev.   l2/ll/EDLA.I/I2)   Appearance Bond




                                        Uurpn Srarps DIsrrucr                                    CoURT
                                                                        for the
                                                      EASTERN District of LOUISIANA

                     United States of America                               )
                                v.                                          )
                                                                            )       Case   No.      20- 150 J
                     DARREL FITZPATRICK
                                                                            )
                                 Defendant                                  )

                                                             APPEARANCE BOND

                                                             Defendant's Agreement
I,                  DARREL FITZPATzuCK                          (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X ) to appear for court proceedings;
             ( X ) if convicted, to surrender to serve a sentence that the court may impose; or
             ( X ) to comply with allconditions set forth in the Order Setting Conditions of Release
                                                                    Type ofBond
((,     (l)     This is a personal recognizance bond

(     ) (2) This is an unsecured bond of$
(     ) (3) This is a secured bond of$                                                    , secured by

        (        )(a)$                                   , in cash deposited with the court.

        (        )   (b) the agreement of the defendant          and each surety to forfeit the following cash or other properly
                     (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                     ownership and value):




                     If this bond is secured by real property, documents to protect the secured interest may                  be filed of record


        (        ) (c) abail bondwithasolventsurety               (auachacopyofthebailbond,ordescribeitandidentiflthesurety)
                     E   Personal   Surety                             E Commercial       Surety




                                                       Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
A!):!iRev-J:ill:t.fiP]L1il2l!ry1,3!-.:.B..,r"d                                                                                                                           z
                                                                                                                                                           -   ".Pi.F"
DEF    ENI)AN'f     :    DARREL I'I'I'ZPATRICK                                                                          CASL NO.;20-150                J


               Bond. The court may order this appearance bond ended at any time- This bond will be satisfied and the
Rele.qse of tlrc
securiry will be released when either: (1) thc dcfcndant is found not guilty on all charges, or (2) the defcndant reporrs to
serye a sentence,


                                                                             Declarations

Owncr,ship ol the Propo'0,. I, the defcndant                      -   and cach surcLy   -   declare under penalry of perjury that:

          (l)           all owners ofthe properry securing this appearance bond are included on the bond;
          (2)           the properry is not subjcct to clairns, except as described above; and
          (3)           I will not sell the properfy, allow further clairns to be made againsl it, or do anything to reduce its value
                        rvhile this appcarance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all thc conditions
of release set by the corrrt or hacl them explained to mc. I agree to this Appearancc Bond.




I, the def'endalt -- and each surety         -    declare ulder penalty ol'perJury that this information is true. (See 28 U.S.C. $ 1746.)

                                                                                                                       ''1
                                                                                                                             _-J

Dare: X       Ll4l202l                                                                                     ,,"_   -   -*-'-;ry'--
                                                                                                                  Dqferu] ant's    s   i gna   tur e




                   Su'ety,t)npetly ovner - ltinted nante                                              Sn egy'pntpa'ft ownet'- signature ard datc.




                 Sm et_ty'propefi-v otwrer   -   prittcd nunte                                        .rure4'/pro\ettr owtcr -.signafure ond tlale




                 StretyiJtntpe rtv ou,ner    -   prinleil nunre                                       Sure4,/propcrty ovner        -   signahre und dakt




                                                                                    JUDICIAL OFFICER/CLERK OF COURT



Date
                                                                                                   Signatu e o/'Judicial                          or


Approvcd.

Date: 1l5l2l
